It is urged by appellee that this court erred in holding that the record does not show an express contract, because, as the trial court's conclusions of fact were not excepted to, the statement of facts agreed upon by the parties supplies all deficiencies in such conclusions that the statement of facts itself contains; and that it conclusively shows an express contract for the shipment within four days' time, and "special." In referring to the negotiations between Eads and appellee, contained in the statement of facts, we find nothing from which even an inference can be drawn that such a contract as is contended for by appellee was ever made. The only thing that squints towards it is, that appellee told Eads that he *Page 14 
"wanted a quick run," and that Eads "said it would take four days to get them on the Wednesday morning market;" and that he would give appellee a quick run, and as appellee had ten cars he would run them as "special." To make a contract which enlarges a carrier's liability so as to waive the limited protection which the law affords him when entered into, it "must be done by clear and precise language; for the law will not imply from any doubtful language such an intention, but will rather presume, when the meaning of the contract is doubtful, that it was not his intention to waive a protection so reasonable and so important to him. Express language will be required to impose upon a party the responsibility of an insurer beyond his legal obligation, or to prevent the operation of the customary rule in cases where the act of God or inevitable accident excuses the nonperformance of a contract." Hutch. on Carr., 2 ed., secs. 171, 172. We have searched the record in vain for evidence sufficient to warrant us in holding that such a contract as is contended for by appellee was ever entered into between the appellee and the receiver of appellant's railroad. If such a contract was never entered into between Homer Eads, as the agent of the receiver, it is a matter of no moment whether the receiver was authorized to make it or not. The authority of the receiver is important only in the event his agent undertook to make such contract, for the purpose of determining its validity.
But we still adhere to what we have said as to such authority, and, as an additional authority, cite Deposit Vault Company v. McNulta, United States Supreme Court, decided May 14, 1894,153 U.S. 554.
The motion is overruled.
Motion overruled.